Citation Nr: 1409016	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to dependency and indemnity compensation benefits based upon a claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's death, to include recognition as the surviving spouse of the Veteran for the purpose of eligibility for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1972.  He died in January 2006.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a VA Regional Office (RO), which denied entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.  A notice of disagreement was filed in December 2010.  In a May 2011 statement of the case, the RO continued the denial of entitlement to service connection for the cause of the Veteran's death, and also denied entitlement to death pension benefits and accrued benefits.  A substantive appeal was received in July 2011.

The issue of entitlement to dependency and indemnity compensation benefits based upon a claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of the Veteran's death, to include recognition as the surviving spouse of the Veteran for the purpose of eligibility for Department of Veterans Affairs (VA) death benefits is REMANDED to the RO via the Appeals Management Center in Washington D.C.  VA will notify the appellant if any further action is required on her part.


FINDING OF FACT

In a July 2011 submission from the appellant, prior to the promulgation of a decision in the appeal, the issues of entitlement to service connection for the cause of the Veteran's death (except as based on the provisions of 38 U.S.C.A. § 1151), entitlement to death pension benefits, and entitlement to accrued benefits were withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for the cause of the Veteran's death (except as based on the provisions of 38 U.S.C.A. § 1151), entitlement to death pension benefits, and entitlement to accrued benefits, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a July 2011 submission, the appellant asserted that she did not believe she was entitled to service connection for the cause of the Veteran's death, death pension benefits, or accrued benefits, which the Board construes as a withdrawal of her appeal of entitlement to service connection for the cause of the Veteran's death, entitlement to death pension benefits, and entitlement to accrued benefits, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for the cause of the Veteran's death, entitlement to death pension benefits, and entitlement to accrued benefits are dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is dismissed.

Entitlement to death pension benefits is dismissed.

Entitlement to accrued benefits is dismissed.


REMAND

Status as surviving spouse

The Veteran died in January 2006.  His death certificate reflects his marital status as divorced.  

In January 2006, the appellant filed a claim for burial benefits wherein she identified herself as the common law spouse of the Veteran.  

In February 2006, the appellant submitted a VA Form 3288 to determine eligibility for DIC benefits.  In November 2007, VA issued correspondence to the appellant requesting that she submit a formal application for DIC benefits, and that she complete a VA Form 21-4170, Statement of Marital Relationship; the appellant did not immediately respond.  

In November 2007, VA issued correspondence to the appellant informing her that during the Veteran's lifetime he had been receiving benefits as a single Veteran with no dependents.  She was requested to submit a marriage certificate or other documents in support of a marriage.  The appellant did not respond.  

In July 2009, the appellant submitted a formal application for DIC benefits.  She reported that she was the surviving spouse of the Veteran.  She reported that the Veteran had been married three times and his first two marriages had ended in divorce.  She reported having been married twice, with the first marriage ending in divorce.  She reported that her date of marriage to the Veteran was on January 1, 1991, and that the marriage ended upon his death.  The appellant did not submit any other documentation in support of her marital relationship.  

In the September 2010 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death, to include pursuant to § 1151.  It does not appear, however, that the RO has made a specific determination as to whether the appellant is the surviving spouse of the Veteran.  A determination must be made as to whether the appellant is entitled to recognition as the Veteran's surviving spouse.  

Merits of § 1151 claim

In the event that the appellant is determined to be the surviving spouse of the Veteran, the issue of the cause of death of the Veteran pursuant to § 1151 should be readjudicated.  

The appellant asserts that a VA physician prescribed Nitroglycerin to the Veteran as needed for chest pains.  Another physician prescribed Morphine for back pains, and then on January 3, 2006, a nurse practitioner prescribed codeine and Tramadol.  The appellant asserts that these medications were contraindicative and caused sudden cardiac arrest of the Veteran.  

Virtual VA contains records from the Kansas City, Missouri, VA Medical Center (VAMC), part of the Heartland VAMC; however, these records only list the treatment rendered to the Veteran and do not contain actual treatment reports.  The entirety of the Veteran's treatment records from the Heartland VAMC must be associated with the claims folder or VAMC.

Thereafter, a VA opinion should be obtained to assess whether under 38 U.S.C.A. § 1151 the Veteran's cause of death was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment to the Veteran prior to his death.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate notice should be issued to the appellant to inform her of how she can establish herself as the surviving spouse of the Veteran, and to ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations.  This letter should also advise the appellant of the evidence necessary to substantiate her claim, as well as what evidence she is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO should request that the appellant complete a VA Form 21-4170, Statement of Marital Relationship.

2.  The RO should determine whether the appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.  A formal finding should be issued and added to the claims file.

3.  IF AND ONLY IF IT IS DETERMINED THAT THE APPELLANT IS THE SURVIVING SPOUSE OF THE VETERAN, associate the entirety of the Veteran's treatment records from the Heartland VAMC with the claims folder or Virtual VA.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

4.  IF AND ONLY IF IT IS DETERMINED THAT THE APPELLANT IS THE SURVIVING SPOUSE OF THE VETERAN, obtain an opinion from a VA physician with appropriate expertise.  It is imperative that the claims folder be reviewed in conjunction with rendering an opinion.  Any medically indicated special tests should be performed.  

The examiner should offer an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the proximate cause of the Veteran's death was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

The examiner should specifically address the appellant's contentions that the Veteran's death was due to an adverse reaction from the combination of medications prescribed by VA, as well as VA's alleged refusal to admit the Veteran to ensure that his medication doses were taken properly, in light of the reported inability of the Veteran to do so himself.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  

5.  IF AND ONLY IF IT IS DETERMINED THAT THE APPELLANT IS THE SURVIVING SPOUSE OF THE VETERAN, readjudicate the issue of entitlement to compensation pursuant to § 1151 for the cause of death of the Veteran.  If the benefit sought on appeal is not granted in full, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


